DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends from claim 22 which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al, US 2015/0287609.
Yokota et al teach a wafer polishing composition comprising silica abrasive particles, hydrogen peroxide oxidizing agent, hydrolysis-suppressing compound, and the balance water (¶61, example 207).  Suitable hydrolysis-suppressing compounds of the invention include N-octanoyl-N-methyl-D-glucamine (¶39).  It would have been obvious for one of ordinary skill in the art to use N-octanoyl-N-methyl-D-glucamine as the hydrolysis-suppressing compound in example 207 as these are suitable hydrolysis-suppressing compounds of the reference.  With respect to the second component claimed, as the purpose of persalts such as percarbonate and perborate is to form hydrogen peroxide, the examiner maintains hydrogen peroxide satisfies the limitations of this second component.  Further note that sodium dichloroisocyanurate is a suitable oxidizing agent of the invention and so also obvious to use in example 207.

Claims 1-3, 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, US 8,647,608.
Yang et al teach a dental composition for removing biofilm comprising a glucamine, which may be N-methyl-N-nonanoyl-D-glucamine, an antimicrobial which may be hydrogen peroxide, and a binder (col. 15, example 9 and claims 3 and 8).  These compositions may be used with liquid carriers (water) and solid carriers (col. 11, lines 5-30).  It would have been obvious for one of ordinary skill in the art to use hydrogen peroxide as the antimicrobial in example 9 as this is a suitable antimicrobial of the reference.  The examiner maintains hydrogen peroxide satisfies the limitations of the second component as persalts ultimately form hydrogen peroxide. 

Allowable Subject Matter
Claims 17-21, 23-27, and 29 allowed.

Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The examiner notes that acyl glutamine surfactants are know in the art but typically have alkyl chain lengths based on coco and tallow, which are outside the C7-C9 alkyl group claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As stated above, acyl glutamine surfactants are common in the art but fall outside the acyl glutamine claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761